DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered. Claims 1-18, 21 and 22 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 USC 103 and the double patenting rejections in the previous Office Action dated 12/13/2018, Applicant amends all independent claims to include new limitations and argues the Pirogov, Schwartz, and Bulea failing to teach the newly added limitations. Applicant’s arguments have been considered and they are persuasive. However, see the new ground of rejections made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
As per claim 1, this claim recites limitations, “for each touch of the temporal sequence of touches, translating the respective force value into a respective one of a plurality of discrete force levels” and “and identifying a predefined gesture associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches” in last 8 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically the original claim 1 and blocks 2312 and 2314 of Fig. 23, explicitly discloses “for each touch of the temporal sequence of touches, identifying a touch location on the touch sensing surface based on the plurality of capacitive sense signals, and determining a force value associated with force applied at the touch location based on the one or more force signals; and identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches.” However, the original disclosure does not explicitly discuss in detail “translating the respective force value into a respective one of a plurality of discrete force levels” and the above underlined limitations associated with the force levels, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 11 and 16, see the above rejection of claim 1 for similar limitations.
	As per claims 2-10, 12-15, 17, 18, 21 and 22, these claims are therefore rejected for at least the same reason set forth in independent claim 1, 11, or 16.
In addition to claims 5-6, this claim recites limitations, “wherein identifying the predefined gesture associated with the temporal sequence of touches further comprises: identifying the predefined gesture in accordance with a determination that the locations of the temporal sequence of touches are consistent with a predefined stroke pattern and that the force values are consistent with a set of predetermined force levels corresponding to the predefined stroke pattern” in claim 5, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically the original claim 5, explicitly discloses “wherein identifying the predefined gesture associated with the temporal sequence of touches further comprises: identifying the predefined gesture in accordance with a determination that the locations of the temporal sequence of touches are consistent with a predefined stroke pattern and that the force values are consistent with a set of predetermined force levels corresponding to the predefined stroke pattern.” However, the original disclosure does not explicitly discuss in detail the above underlined limitations associated with a set of predetermined force levels, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 6, this claim recites a limitation, “wherein the predefined stroke pattern and the set of predetermined force levels are configured for authenticating a user”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically the original claim 6, explicitly discloses “the predefined stroke pattern and the set of predetermined force values are configured for authenticating a user.” However, the original disclosure does not explicitly discuss in detail the above underlined limitation associated with the set of predetermined force levels, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 14-15, see the additional rejections of claims 5-6 for similar limitations.
In addition to claim 22, this claim recites limitations, “wherein the predefined gesture is defined to include a sequence of touches, each of which (i) is located within a respective region of the touch sensing surface and (ii) has a respective predetermined force level, and identifying the predefined gesture associated with the temporal sequence of touches further comprises: determining that each touch is within the respective region of the touch sensing surface based on the respective touch location; and determining that each touch has a respective force level that meets or exceeds the predetermined force level”, which were not described in the specification in 

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pirogov et al. (US 9,164,605 B1; hereinafter Pirogov) in view of Schwartz et al. (US 2014/0002114 A1; hereinafter Schwartz) and Bulea et al. (US 2011/0141053 A1; hereinafter Bulea,) and further in view of Rosenberg et al. (US 9,244,562 B1; hereinafter Rosenberg.)
As per claims 1, 11 and 16, Pirogov discloses an electronic system and an associated method of detecting touch events on a touch sensing surface coupled to a capacitive sense array (see at least Fig. 1, disclosing an electronic system comprising at least elements [116, 110]; Col. 2:24-37, disclosing associated method), the electronic system comprising: 
a capacitive sense array (121; Figs. 1-2) including a plurality of sense electrodes (121(1)-121(N) shown in Fig. 1; 222 and 223 shown in Fig. 2,) coupled to a touch sensing surface (Figs. 1-2; Col. 7:6-32); 
a plurality of force electrodes (122(1)-122(N); Figs. 1, 3); and 
a processing device (Fig. 1, disclosing a processing device comprising element 110) electrically coupled to the capacitive sense array and the plurality of force electrodes (Fig. 1) and comprising:
 	a processing core (Fig. 1, disclosing a processing core comprising at least an element 102;) 
 	a capacitance sense circuit (Fig. 1, disclosing a capacitance sense circuit comprising an element 101;) and 
 	 	memory storing one or more programs comprising instructions which, when executedCol. 16:14-28), cause the processing core to:
 	 	 	perform a plurality of scan cycles, wherein performing each scan cycle includes: 
 	 	 	either scanning the capacitive sense array to obtain a plurality of mutual capacitance sense signals from the plurality of sense electrodes of the capacitive sense see at least Figs. 4B, 5B, 6B, 7B, 11 [block 1103]; Col. 7:6-22) or scanning the capacitive sense array to obtain a plurality of self-capacitance sense signals from the plurality of sense electrodes of the capacitive sense array (see at least Figs. 4B, 5B, 6B, 7B, 11 [block 1103]; Col. 7:23-32; Col. 8:1-4) and 
 	 	 	 	scanning the plurality of force electrodes to obtain a plurality of force signals from the plurality of force electrodes (see at least Figs. 4A, 5A, 6A, 7A, 11 [block 1101]; Col. 4:58 to Col. 5:7; Col. 7:58 to Col. 8:4; Col. 9:6-20; Col. 14:13-20,) 
 wherein the scan for force signals and the scan for capacitive signals are performed sequentially (see Fig. 11; Col. 14:6 to Col. 15:17, Fig. 11, specifically at least col. 14:13-28, describing receiving a force signal from a force sensor (step 1101) and subsequently receiving a touch signal from the touch sensor (step 1103). That is, at step (1101) a force signal scan is performed and at step (1103) a capacitive signal scan is performed;)
 	 	 	determine a temporal sequence of touches on the touch sensing surface based on the plurality of mutual capacitance sense signals or the plurality of self capacitance sense signals and the plurality of force signals obtained from the plurality of scan cycles (see at least Figs. 6A-7C, 11 and 12, discussing to determine a temporal sequence of three touches on the touch sensing surface based on the plurality of mutual capacitance sense signals or the plurality of self capacitance sense signals [see the above discussion for either the plurality of mutual capacitance sense signals or the plurality of self capacitance sense signals] and the plurality of force signals obtained from the plurality of scan cycles), including: 
 	 	 	 	for each touch of the temporal sequence of touches, identifying a respective touch location on the touch sensing surface based on the plurality of mutual-capacitance sense signals or the plurality of self-capacitance sense signals (see at least Figs. 6A-7C, 11 and 12, specifically block 1111 of Fig. 11), and determining a respective force value associated with force applied at the respective touch location based on the plurality of force signals (see at least Figs. 6A-7C, 11 and 12, specifically blocks 1109-1113 of Fig. 11 and blocks 1203 and 1205 of Fig. 12); and 
 	 	 	identify a predefined gesture associated with the temporal sequence of touches based on the touch location and the force values for the temporal sequence of touches (see at least Col. 2:51-56; Col. 15:57-67.)

or the self-capacitance sense signals, but is silent to use both the mutual-capacitance sense signals and the self-capacitance sense signals, as claimed.

However, in the same field of endeavor, Schwartz discloses an electronic system and an associated method of detecting touch events on a touch sensing surface coupled to a capacitive sense array (see at least Fig. 1; Abstract; ¶ 19.) Schwartz generally relates to different sensing regimes to detect a touch on a device comprising a touch sensing surface (see ¶ 7.) Schwartz describes the device includes a processing system further comprising a sensor module and a determination module (see ¶ 8.) The sensor module is “configured to operate a plurality of capacitive sensor electrodes to selectively perform transcapacitive sensing [(i.e., mutual capacitance)| and absolute capacitive sensing [(i.e., self capacitance)] to detect input objects in a sensing region” (see ¶ 8; also see ¶¶ 26-27.) That is, the device “utilizes capacitive sensing to detect user input” (see ¶ 23.) Schwartz describes the operation of different sensing regimes as having different duty cycles of absolute/self capacitive sensing and transcapacitive/mutual sensing (see ¶¶ 28, 30, 42, 56.) Schwartz also contemplates alternative sensing regimes may be used. See ¶ 39 (identifying different usages of transcapacitive and absolute capacitive sensing), ¶ 43 (describing different sensing regimes for detecting position at, and away, from the touch sensing surface), ¶ 45 (describing also using contact information from a contact sensor to better detect the input), ¶ 56 (describing achieving a desired duty cycle “using any suitable protocol for determining the order and arrangement of the types of switching performed”).
In addition to using the capacitive sensor electrodes (see Schwartz ¶ 46, Fig. 3), Schwartz also describes using a contact sensor (i.e., force sensor) to better detect the input object. See ¶¶ 45, 52, 75. For example, Schwartz describes performing capacitive scanning to indicate a gloved finger input and further using information from a contact sensor to improve accurate input object determination. Schwartz ¶ 63. More specifically, Schwartz teaches in embodiments with a separate contact sensor, such as a force sensor, “the additional contact information may be used to determine if a position offset exists between the sensed location of an object, and the contact location.” Schwartz ¶ 78.
Figure 5 of Schwartz “is a state diagram illustrating transitions between sensing regimes.” Schwartz ¶ 17. Schwartz describes that a first sensing regime (502) may be 
Pirogov, as discussed above, discloses to utilize either the mutual capacitance sense signals or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals and performing the force sensor scan sequentially with the mutual capacitance and self capacitance scans, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both the flexibility and usability of such systems and devices (¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of Pirogov to utilize both the mutual capacitance sense signals and the self capacitance sense signals in each scan cycle performance and to perform the force sensor scan sequentially with the mutual capacitance and self capacitance scans, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the Pirogov reference for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. 
Moreover, Schwartz discloses (i) “selectively perform the mutual capacitance (MC) scan and the self capacitance (SC) scan” (see ¶ [0030]:12-17) and further provides an example (ii) “perform the SC scan and the MC scan” (see ¶ [0030]:17-25; ¶ [0056]). Schwartz is silent to the scan order to be performed, such as to perform sequentially the MC scan and then the SC scan, as claimed.
the scan order of the MC scan and SC scan is a mere design choice.
Therefore, while Schwartz may not exemplify particular scan order, such as the MC scan preceding the SC scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Schwartz to perform sequentially the MC scan and then the SC scan, as claimed, to obtain the same predictable result. 
As such, the above modified Pirogov in view of Schwartz obviously renders the MC scan preceding the SC scan, as claimed, but still fails to teach the scan order between the MC/SC scan and the force scan.

However, in the same field of endeavor, Bulea discloses an electronic system and an associated method of detecting touch events on a touch sensing surface coupled to a capacitive sense array (see at least Fig. 1; Abstract; ¶ 6, disclosing an electronic system comprising elements [100, 116]), the electronic system comprising: 
a capacitive sense array (see at least Figs. 2, 3 and 8, disclosing a capacitive sense array 206) including a plurality of sense electrodes (see at least Fig. 8; ¶ 64, disclosing the capacitive sense array including a plurality of sense electrodes 803) and coupled to a touch sensing surface (see at least Figs. 2-3, disclosing the capacitive sense array 206 coupled to a touch sensing surface 208); 
a plurality of force electrodes (see at least Figs. 2, 3, 8; ¶ 41, disclosing a plurality of capacitive force electrodes 210/F1-F4); and 
a processing device (see at least Fig. 1, disclosing a processing device comprising n element 119) configured to perform:
 	 	scanning the capacitive sense array to obtain a plurality of mutual capacitance (MC) sense signals from the plurality of sense electrodes of the capacitive sense array to determine the position of the finger (see at least ¶ 37) and
 	 	scanning the plurality of force electrodes to obtain a plurality of force signals from the plurality of force electrodes to determine force applied by the finger using the determined position of the finger and the measure of force provided by the force electrodes (see at least ¶ 17; ¶ 38.) 
see ¶ [0039].) Thus, Bulea teaches performing its mutual capacitive scan and force scan sequentially.
Moreover, the instant application, specifically ¶ [0107] of the specification, explicitly discloses that the scan order of the one or more of the capacitive sense scans (such as the MC scan and SC scan) and the force scan is a mere design choice.
Therefore, while the above modified Pirogov in view of Schwartz may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Bulea in the above modified Pirogov to perform sequentially the MC scan and then the SC scan  (to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of the Pirogov reference for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) 
Accordingly, the above combination of Pirogov, Schwartz, and Bulea renders all limitations of these claims except for “force levels” and limitations associated with the force levels, as claimed.

However, in the same field of endeavor, Rosenberg discloses an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches (see at least Fig. 2; abstract,) see at least Figs. 2-3; Col. 3:42 to Col. 4:44, disclosing to determine a temporal sequence of touches on the touch sensing surface based on the locations and forces of touches along the triangular pattern of movement, including: for each touch of the temporal sequence of touches, identifying a respective touch location on the touch sensing surface, determining a respective magnitude of force, as the respective force value, associated with force applied at the respective touch location based on the plurality of force signals, and translating the respective force value [[the magnitude of force]] into a respective one of, e.g., four discrete force levels including “no touch” force level, “light touch” force level, “medium touch” force level, and “hard touch” force level;) and identifying a predefined gesture associated with the temporal sequence of touches based on touch locations and force levels for each touch of the temporal sequence of touches, thereby providing various operations associated with such predefined gestures (see at least Col. 5:4-43, disclosing to identifying various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for each touch of the temporal sequence of touches; also see Fig. 12 showing a swipe gesture moving a 3-D object; FIG. 13 showing a pinch gesture making a three-dimensional object appear to move away from a surface of a display; FIG. 14 showing a spread gesture making a three-dimensional object appear to move towards a surface of a display; see FIG. 15 showing a rotation gesture rotating the orientation of a three-dimensional object about a z-axis.)

The above modified Pirogov, as discussed above, obviously renders an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Rosenberg in the above modified Pirogov to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches to improve the above modified system and method of the Pirogov reference for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Rosenberg reference.
Accordingly, the above combination of Pirogov, Schwartz, Bulea, and Rosenberg obviously renders all limitations of these claims.

As per claim 2, the above modified Pirogov discloses that, wherein each of the plurality of scan cycles includes a respective capacitive sense scan and a respective force scan that are synchronized (see Pirogov at least Fig. 6A-7C and the corresponding description, discussing each of the plurality of scan cycles including a respective capacitive sense scan and a respective force scan that are synchronized; Schwartz at least at ¶¶ [0030], [0041], [0075], discussing each of the plurality of scan cycles including multiple regimes/scans which include a respective capacitive sense scan and a respective force scan and are synchronized,) wherein for each touch of the temporal sequence of touches, the touch location is identified during the capacitive sense scan of the respective scan cycle, and the force value is determined during the force scan of the respective scan cycle (see Pirogov at least Fig. 6A-7C, 11, 12.)
As per claims 3, 12 and 17, the above modified Pirogov discloses that, wherein for each touch of the temporal sequence of touches, the respective location of the touch includes an x-coordinate value and a y- coordinate value (see Pirogov at least Fig. 10 and the corresponding description.)
As per claims 4, 13 and 18, the above modified Pirogov discloses that, wherein for each touch of the sequence of touches, the respective force value is determined based on the respective location of the respective touch (see Pirogov at least Figs. 10-12 and the corresponding description; Bulea also teaches the same at least at ¶ [0038].)
claims 5 and 14, the above modified Pirogov discloses the processing device configured to identify the predefined gesture associated with the temporal sequence of touches by: identifying the predefined gesture in accordance with a determination that the locations of the temporal sequence of touches are consistent with a predefined stroke pattern and that the force levels are consistent with a set of predetermined force levels corresponding to the predefined stroke pattern (see the discussion in the rejection of claim 1 above; or see Rosenberg at least Figs. 2-3; Col. 3:42 to Col. 5:43, disclosing to identify the predefined gesture associated with the temporal sequence of touches by: identifying the predefined gesture in accordance with a determination that the locations of the temporal sequence of touches are consistent with a predefined stroke pattern, e.g., a triangular pattern of movement and that the force levels are consistent with a set of predetermined force levels corresponding to the predefined stroke pattern; also see Fig. 12 showing a swipe gesture moving a 3-D object; FIG. 13 showing a pinch gesture making a three-dimensional object appear to move away from a surface of a display; FIG. 14 showing a spread gesture making a three-dimensional object appear to move towards a surface of a display; see FIG. 15 showing a rotation gesture rotating the orientation of a three-dimensional object about a z-axis.)

As per claims 6 and 15, the above modified Pirogov, as discussed in the rejection to claims 5 and 14, obviously renders the predefined stroke pattern and the set of predetermined force levels configured to define various gestures associated with various operations, but is silent to the operation including an operation of authenticating a user. However, Official Notice is taken that both the concept and the advantages of defining a predetermined gesture for authenticating a user to improve access security on the system are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of the above modified Pirogov to configure a predetermined gesture for authenticating a user to improve access security on the system are well-known and expected in the art. 


claim 7, the above modified Pirogov discloses the plurality of force electrodes including a force electrode array that has the plurality of force electrodes arranged in one dimension or two dimensions (see Pirogov at least Fig. 3.)
As per claim 8, the above modified Pirogov discloses that, the force electrode array includes a row of force electrodes each extending along a direction that is parallel with the touch sensing surface (see Pirogov at least Fig. 3) and the plurality of force signals are obtained from the row of force electrodes by monitoring self capacitances of the row of force electrodes (see Pirogov at least Col. 4:58 to Col. 5:7; Col. 7:58 to Col. 8:4.)
As per claim 9, the above modified Pirogov discloses that, the force electrode array includes a row of force electrodes and a column of force electrodes (see Pirogov at least Fig. 3,) and the plurality of force signals are obtained from the row of force electrodes and the column of force electrodes by monitoring self capacitances or mutual capacitances of the row of force electrodes and the column of force electrodes (see Pirogov at least Col. 4:58 to Col. 5:7; Col. 7:58 to Col. 8:4.)
As per claim 10, the above modified Pirogov discloses that the temporal sequence of touches includes two synchronous subsequences of touches, and each synchronous subsequence of touch includes a respective set of consecutive finger touches moving on the touch sensing surface (see Pirogov at least Figs. 6A-7C, 10-12 and the corresponding description.)
As per claim 22, the above modified Pirogov discloses wherein the predefined gesture is defined to include a sequence of touches, each of which (i) is located within a respective region of the touch sensing surface and (ii) has a respective predetermined force level, and identifying the predefined gesture associated with the temporal sequence of touches further comprises: determining that each touch is within the respective region of the touch sensing surface based on the respective touch location; and determining that each touch has a respective force level that meets or exceeds the predetermined force level (see Rosenberg at least Figs. 2-3; Col. 3:42 to Col. 5:43, disclosing wherein the predefined gesture is defined to include a sequence of touches, each of which (i) is located within a respective region of the touch sensing surface and (ii) has a respective predetermined force level, and identifying the predefined gesture associated with the temporal sequence of touches further comprises: determining that each touch is within the respective region of the touch sensing surface based on the respective touch location; and determining that each touch has a respective force level that meets or exceeds the predetermined force level; also also see Fig. 12 showing a swipe gesture moving a 3-D object; FIG. 13 showing a pinch gesture making a three-dimensional object appear to move away from a surface of a display; FIG. 14 showing a spread gesture making a three-dimensional object appear to move towards a surface of a display; see FIG. 15 showing a rotation gesture rotating the orientation of a three-dimensional object about a z-axis.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15 and 18 of copending Application No. 15/289,082 in view of Pirogov, Schwartz, Bulea, and Rosenberg.
As per independent claims 1, 11 and 16, all limitations of this claim are recited in claims 1, 15 and 18 of the copending application except for “performing each scan cycle includes sequentially MC scanning, SC scanning, and force scanning” and limitations, “determining a temporal … touches” in last 12 lines of claims 1, 11 and 16.
However, the combination of Pirogov, Schwartz, Bulea, and Rosenberg, as discussed in the above rejection under 35 U.S.C. 103, remedies for the deficiencies of the patent claims. The see at least Col. 2:51-56; Col. 15:57-67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system and method of the copending claims to include the aforementioned technique of identifying a gesture, in view of the teaching in the Pirogov reference, to improve the above modified system and method of the copending claims for the predictable result of allowing the user to perform complex gestures associated with various actions. The above modified copending claims in view of Pirogov, as discussed above, utilizes either the mutual capacitance sense signals or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both the flexibility and usability of such systems and devices (¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of the above modified copending claims to utilize both the mutual capacitance sense signals and the self capacitance sense signals in each scan cycle performance, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the above modified copending claims for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. Furthermore, while the above modified copending claims may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Bulea in above to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) Furthermore, the above modified copending claims, as discussed above, obviously renders an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Rosenberg in the above modified copending claims to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches to improve the above modified system and method of the above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Rosenberg reference.
Accordingly, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims.

As per other dependent claims, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims. See the copending claims and the discussion in the above rejections under 35 U.S.C. 103 as being unpatentable over Pirogov in view of Schwartz, Bulea, and Rosenberg.


Claims 1-18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 16 of copending Application No. 15/289,091 in view of Pirogov, Schwartz, Bulea, and Rosenberg.
As per independent claims 1, 12 and 14, all limitations of this claim are recited in claims 1, 11 and 16 of the copending application except for “performing each scan cycle includes sequentially MC scanning, SC scanning, and force scanning” and limitations, “determining a temporal … touches” in last 12 lines of claims 1, 11 and 16.
However, the combination of Pirogov, Schwartz, Bulea, and Rosenberg, as discussed in the above rejection under 35 U.S.C. 103, remedies for the deficiencies of the patent claims. The copending claims do not explicitly disclose a technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches. Pirogov, as discussed above, discloses the technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches, so as to allow the user to perform complex gestures associated with various actions (see at least Col. 2:51-56; Col. 15:57-67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system and method of the copending claims to include the aforementioned technique of identifying a gesture, in view of the teaching in the Pirogov reference, to improve the above modified system and method of the copending claims for the predictable result of allowing the user to perform complex gestures associated with various actions. The above modified copending claims in view of Pirogov, as discussed above, utilizes either the mutual capacitance sense signals or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both the flexibility and usability of such systems and devices (¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention and the self capacitance sense signals in each scan cycle performance, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the above modified copending claims for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. Furthermore, while the above modified copending claims may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Bulea in above modified copending claims to perform sequentially the MC scan and then the SC scan  (to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) Furthermore, the above modified copending claims, as discussed above, obviously renders an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Rosenberg in the above modified copending claims to identify various predefined gestures associated with the temporal sequence of touches based on touch locations 
Accordingly, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims.

As per other dependent claims, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims. See the copending claims and the discussion in the above rejections under 35 U.S.C. 103 as being unpatentable over Pirogov in view of Schwartz, Bulea, and Rosenberg.
This is a provisional obviousness-type double patenting rejection.

Claims 1-18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16 and 19 of copending Application No. 15/289,096 in view of Pirogov, Schwartz, Bulea, and Rosenberg.
As per independent claims 1, 12 and 14, all limitations of this claim are recited in claims 1, 16 and 19 of the copending application except for “performing each scan cycle includes sequentially MC scanning, SC scanning, and force scanning” and limitations, “determining a temporal … touches” in last 12 lines of claims 1, 11 and 16.
However, the combination of Pirogov, Schwartz, Bulea, and Rosenberg, as discussed in the above rejection under 35 U.S.C. 103, remedies for the deficiencies of the patent claims. The copending claims do not explicitly disclose a technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches. Pirogov, as discussed above, discloses the technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches, so as to allow the user to perform complex gestures associated with various actions (see at least Col. 2:51-56; Col. 15:57-67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system and method of the copending claims to include the aforementioned technique of identifying a gesture, or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both the flexibility and usability of such systems and devices (¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of the above modified copending claims to utilize both the mutual capacitance sense signals and the self capacitance sense signals in each scan cycle performance, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the above modified copending claims for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. Furthermore, while the above modified copending claims may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Bulea in above modified copending claims to perform sequentially the MC scan and then the SC scan  (to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) Furthermore, the above modified copending claims, as discussed above, obviously renders an electronic system and an associated method of detecting force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Rosenberg in the above modified copending claims to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches to improve the above modified system and method of the above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Rosenberg reference.
Accordingly, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims.

As per other dependent claims, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims. See the copending claims and the discussion in the above rejections under 35 U.S.C. 103 as being unpatentable over Pirogov in view of Schwartz, Bulea, and Rosenberg.
This is a provisional obviousness-type double patenting rejection.

Claims 1-18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13 of copending Application No. 15/289,098 in view of Pirogov, Schwartz, Bulea, and Rosenberg.
As per independent claims 1, 12 and 14, all limitations of this claim are recited in claims 1, 7 and 13 of the copending application except for “performing each scan cycle includes sequentially MC scanning, SC scanning, and force scanning” and limitations, “determining a temporal … touches” in last 12 lines of claims 1, 11 and 16.
see at least Col. 2:51-56; Col. 15:57-67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system and method of the copending claims to include the aforementioned technique of identifying a gesture, in view of the teaching in the Pirogov reference, to improve the above modified system and method of the copending claims for the predictable result of allowing the user to perform complex gestures associated with various actions. The above modified copending claims in view of Pirogov, as discussed above, utilizes either the mutual capacitance sense signals or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both the flexibility and usability of such systems and devices (¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of the above modified copending claims to utilize both the mutual capacitance sense signals and the self capacitance sense signals in each scan cycle performance, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the above modified copending claims for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. Furthermore, while the above modified copending claims may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) Furthermore, the above modified copending claims, as discussed above, obviously renders an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Rosenberg in the above modified copending claims to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches to improve the above modified system and method of the above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Rosenberg reference.
Accordingly, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims.

As per other dependent claims, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims. See the  in view of Schwartz, Bulea, and Rosenberg.
This is a provisional obviousness-type double patenting rejection.

Claims 1-18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 14 of copending Application No. 15/289,102 in view of Pirogov, Schwartz, Bulea, and Rosenberg.
As per independent claims 1, 12 and 14, all limitations of this claim are recited in claims 1, 12 and 14 of the copending application except for “performing each scan cycle includes sequentially MC scanning, SC scanning, and force scanning” and limitations, “determining a temporal … touches” in last 12 lines of claims 1, 11 and 16.
However, the combination of Pirogov, Schwartz, Bulea, and Rosenberg, as discussed in the above rejection under 35 U.S.C. 103, remedies for the deficiencies of the patent claims. The copending claims do not explicitly disclose a technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches. Pirogov, as discussed above, discloses the technique of identifying a gesture associated with the temporal sequence of touches based on the touch location and the force value for each touch of the temporal sequence of touches, so as to allow the user to perform complex gestures associated with various actions (see at least Col. 2:51-56; Col. 15:57-67.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system and method of the copending claims to include the aforementioned technique of identifying a gesture, in view of the teaching in the Pirogov reference, to improve the above modified system and method of the copending claims for the predictable result of allowing the user to perform complex gestures associated with various actions. The above modified copending claims in view of Pirogov, as discussed above, utilizes either the mutual capacitance sense signals or the self capacitance sense signals. Schwartz, as discussed above, discloses to utilize both the mutual capacitance sense signals and the self capacitance sense signals. Schwartz further teaches the devices, systems, and methods, utilizing both the mutual capacitance sense signals and the self capacitance sense signals, providing the ability to accurately determine the user input and position information for both touching and hovering input objects (¶ [0007]) and improving both ¶ [0011].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic system and method of the above modified copending claims to utilize both the mutual capacitance sense signals and the self capacitance sense signals in each scan cycle performance, in view of the teaching in the Schwartz reference, to improve the above modified system and method of the above modified copending claims for the predictable result of at least improving the ability to accurately determine user input and position information for both touching and hovering input objects and both the flexibility and usability of the systems and devices, as taught by the Schwartz reference. Furthermore, while the above modified copending claims may not exemplify particular scan order, such as the capacitive sense scans (the MC scan and the SC scan) preceding the force scan, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the teaching above of Bulea in above modified copending claims to perform sequentially the MC scan and then the SC scan  (to accurately determine the position of the input object, as obviously taught by the Schwartz as discussed above) and then the force scan (to determine the force applied by the input object using the determined position of the input object and the measure of force provided by the force electrodes, as taught by the Bulea as discussed above), to improve the above modified system and method of above modified copending claims for the predictable result of at least providing different input actions and a wide flexibility in facilitating user input options, as taught by the Bulea reference (see Bulea ¶ [0039].) Furthermore, the above modified copending claims, as discussed above, obviously renders an electronic system and an associated method of detecting location and force of touches applied to the touch sensor to identify a predefined gesture associated with the temporal sequence of touches based on touch locations and force values (instead of force levels, as claimed) for the temporal sequence of touches. Rosenberg, as discussed above, teaches the electronic system and the associated method of detecting location and force of touches applied to the touch sensor to identify various predefined gestures associated with the temporal sequence of touches based on touch locations and force levels for the temporal sequence of touches, thereby providing various operations associated with such predefined gestures. Thus, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the 
Accordingly, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims.

As per other dependent claims, the above modified copending claims in view of Pirogov, Schwartz, Bulea, and Rosenberg obvious renders all limitations of these claims. See the copending claims and the discussion in the above rejections under 35 U.S.C. 103 as being unpatentable over Pirogov in view of Schwartz, Bulea, and Rosenberg.
This is a provisional obviousness-type double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H NGUYEN whose telephone number is (571)272-7675.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626